         Case 2:19-cv-13187-NJB Document 23 Filed 07/26/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 JOSE DEL CARMEN L. RAMIREZ                                              CIVIL ACTION
 VERSUS                                                                  NO. 19-13187
 DARREL VANNOY, WARDEN                                                   SECTION: “G”(5)

                                           ORDER

       The Court, having considered the petition, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge=s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Accordingly,

       IT IS ORDERED that the petition of Jose Del Carmen L. Ramirez for issuance of a writ

of habeas corpus under 28 U.S.C. ' 2254, is hereby DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 26th day of July, 2021.



                                                      ___________     ________
                                            NANNETTE JOLIVETTE BROWN
                                            CHIEF JUDGE
                                            UNITED STATES DISTRICT COURT
